DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/27/2022 has been entered. Claims 1, 3-4, 6 and 9 have been amended. Claims 2, 8 and 10 have been canceled. Claims 1, 3-7, 9 and 11-12 are allowed in this application.

Response to Arguments
Applicant's arguments filed 06/27/2022, have been fully considered and entered but they are persuasive. 

Allowable Subject Matter
Claims 1, 3-7, 9 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance of Independent Claim(s) 9:
The closest prior art, Huang et al. (Hekun Huang and Hong Hua, “An integral-imaging-based head-mounted light field display using a tunable lens and aperture array : Head-mounted light field display”, Journal of the Society for Information Display - SID, 20170301, Vol. 25, No. 3, P. 200 – 207, 2017) in view of PERREAULT et al. (US 20180343434 A1),  does not teach the step of sampling the 3D scene comprises positioning each virtual camera such that each virtual camera location corresponds to the intersection of a chief ray of a corresponding lenslet of the microlens array with an exit pupil of the InI-HMD optics;
None of the prior art teach or fairly suggest the above-mentioned specific limitations in combination with the other limitation of Claim(s) 9. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 1, 3-7 and 11-12 include the above-described allowable subject matter for being dependent on independent Claim(s) 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419